Case: 11-30739     Document: 00511859569         Page: 1     Date Filed: 05/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 17, 2012
                                     No. 11-30739
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CYNTHIA L. BUTTS,

                                                  Plaintiff - Appellant

v.

DRESS BARN, INCORPORATED,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                USDC 5:10-CV-15


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        The plaintiff has been given extensive attention and opportunity to
proceed with her claim despite her refusal to respond to orders and consent to
discovery. Judgment was rendered dismissing the case for failure to prosecute.
        Plaintiff presents this court no legal error by the district court.
Consequently this court can only affirm.
        AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.